UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 31, 2014 Horsehead Holding Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-33658 20-0447377 (Commission File Number) (IRS Employer Identification No.) 4955 Steubenville Pike Suite 405, Pittsburgh, Pennsylvania (Address of Principal Executive Offices) (Zip Code) (724) 774-1020 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement First Amendment to Revolving Credit and Security Agreement On March 31, 2014, the Company entered into the First Amendment to the Credit Agreement (the “First Amendment”), by and between The International Metal Reclamation Company, Inc. (“INMETCO”) and Wells Fargo Bank, N.A. (“Wells Fargo”).INMETCO, as borrower and Wells Fargo, as lender, originally entered into the Credit Agreement on June 24, 2013. The First Amendment amended certain provisions of the Credit Agreement including the increase of the maximum advances allowed under the Credit Agreement from $15.0 million to $20.0 million.The First Amendment has an effective date of March 31, 2014. The description of the First Amendment contained in this Current Report on Form 8-K is qualified in its entirety by reference to the complete text of the First Amendment filed as Exhibit 10.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits The list of exhibits in the Exhibit Index to this report is incorporated herein by reference. SIGNATURES According to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on April 2, 2014. HORSEHEAD HOLDING CORP. /s/ Robert D. Scherich By:Robert D. Scherich Its:Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description First Amendment to the Credit Agreement, dated as of March 31, 2014, by and between The International Metals Reclamation Company, Inc. and Wells Fargo Bank, N.A.
